laylor, Judge.
A natural boundary is always adhered to when called for. It cannot be altered as artificial boundaries may, by the marking of new lines, defacing marks or the decay of trees ¡ — -.therefore the western branch is to be taken to be the boundary. As to the next course it, matters not that a northeast course was called for ; had it been a western course, which, would have gone directly from Elizabeth river, still we must have proceeded from the head of the creek to Elizabeth river, that being a natural boundary, and the course is not to be regarded. As to the possession, it makes no title for the plaintiff or defendant, unless it has been under a colour of title.